PER CURIAM: *
The attorney appointed to represent Marc Guyton has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). .Guyton has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Guyton’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, appellant’s motion to •appoint counsel is DENIED, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this' opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.